 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDsustained by credible evidence.Accordingly,the undersigned recommends that the amendedcomplaint,in its entirety,be dismissed.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.The Procter&Gamble Manufacturing Company, at its Dallas,Texas,plant, is engagedin,and at all times material herein has been engaged in, commerce within the meaning ofSection 2(6) and(7) of the Act.2.Oil Workers International Union, affiliated with Congress of Industrial Organizations,is a labor organization within the meaning of Section 2(5) of the Act.3.The allegations of the amended complaint that Respondent has engaged in and is en-gaging in unfair labor practices,within the meaning of Section 8 (a) (1) and(5) of the Act,have not been sustained.[Recommendations omitted from publication.]R. H. OSBRINK,M. E. OSBRINK AND BERTON W. BEALS ASTRUSTEE, CO-PARTNERS,DOING BUSINESS UNDER THEFIRM NAME AND STYLE OF R. H. OSBRINK MANUFAC-TURING COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA,C.I.O. (UAW-CIO)R. H. OSBRINK,M. E. OSBRINK AND BERTON W. BEALS ASTRUSTEE, CO-PARTNERS,DOING BUSINESS UNDER THEFIRM NAME AND STYLE OF R. H. OSBRINK MANUFAC-TURING COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA,G.I.O. (UAW-CIO),Peti-tioner.Cases Nos. 21-CA-1319 and 21-RC-2262.July 7,1953SUPPLEMENTAL DECISION AND ORDEROn April 13,1953,the Board issued a Decision and Order inthe above-entitled proceeding.'Thereafter,on April 23, 1953,theRespondent filed a "Motion for Reconsideration,Motionfor Rehearing,and Motion to Dismiss."The General Counseland the Union filed memoranda in opposition to the Respond-ent'smotion.The Respondent filed a reply to these memo-randa. Having duly considered the matter, the Board finds asfollows:The Respondent alleges four grounds in support of its motion.They are:(1) The charging labor organization was never in full com-pliance with Section 9 (f), (g), and(h) of the Act.(2) The complaint is barred by the statute of limitations11M NLRB 42106 NLRB No 7 R H. OSBRINKMANUFACTURING COMPANY17insofar as it alleges independent violations of Section 8 (a) (1)of the Act.(3) The findings of the Board are not supported by probativeevidence on the record considered as a whole.(4) The cease-and-desist order is too broad.A.The allegedfailure tocomply with Section 9 (f), (g),and (h) of the ActThe unfair labor practice charges in this case were filed byInternational Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, CIO (UAW-CIO), Region6.Throughout the proceedings,whenever reference was madeto the charging Union, the designation of that organizationfollowed the description in the charges. The Respondent con-tends that "Region 6" is a separate labor organization withinthemeaning of the Act, that the Board adopted such a findingby the TrialExaminer towhich no exceptions were filed, that"Region 6" has not complied with Section 9 (f), (g), and (h) ofthe Act, and that therefore the entire complaint must be dis-missed. The General Counsel and the Charging Union, UAW-CIO,argue in opposition that"Region 6" is not a separate labororganization,but a geographical designation employed as aconvenient means of carrying on the internal administrativeaffairs of the UAW-CIO; and that, in any event, "Region 6" isin compliance.The Board does not agree with the Respondent that it madea finding that "Region 6" is a separate labor organization. TheBoard merely found that the Charging Union, as described, wasa labor organization.Itdid not decide that"Region 6" apartfrom its international is a labor organization.In fact, neitherthe General Counsel nor the Board considered that "Region 6"was a labor organization.For that reason,neither required"Region 6" to show compliance with Section 9 (f), (g), and (h)of the Act. In view of the Respondent's motion, however, theBoard has made a more detailed investigation of the status of"Region 6."According to the UAW-CIO constitution,each region repre-sents a geographical area from which local unions within thearea select an international executive board member, who isalso the regional director for that region. "Region 6" coversthe States of Washington, Oregon, California, Idaho, Nevada,Utah, and Arizona.The regional director occupies an office created by theconstitution.His salary is fixed by the constitution. Under thegeneral direction of the international president,he exercisesdirect supervision over all organizational activities within hisregion.He "examine(s) all contracts negotiated within hisregion before they are signed and submit(s) them to the Inter-national Executive Board with his recommendation, negotiate(s)disputeswith the bargaining committees wherever possible,act(s)to obtain favorable legislation for labor and work(s) forthe general welfare of the membership." (Article 13, sec. 28.)He submits quarterly reports of organizational activity within 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDhis region to the international president and to the executiveboard.No local union officer, international officer,or internationalrepresentativehas the authorityto negotiate the terms of acontract without first obtaining the approval of the local union.Proposed contracts must also be approvedby the local unionmembership.Aftersuch approval,the contract is referred tothe regionaldirectorfor his recommendation to the inter-national executive board for its approval or rejection.Strikeaction votedby a localunion is also submitted to the regionaldirector for forwarding to the executiveboard with his recom-mendation.The regional director is the only elected officer in the region.The regions do not have separate charters or separate funds.The regional director of "Region 6" has filed the non-Com-munist affidavit requiredby Section 9 (h) of the Act in hiscapacityas member of the international executive board.Upon these facts,the Board concludesthat "Region 6" isnot a separate labor organization,but only anadministrativearm or subdivisionof the UAW-CIO and therefore was notrequiredto comply withthe filing requirements of Section 9(f),(g),and(h)of the Act.'Inorder to avoid anyfurtherambiguitywe shall amend the Board'sDecision and Order todelete the words"Region 6"wherevertheyappear in suchDecision and Order.B. The statute of limitationsThe Respondent contends that the complaint is barred by thestatute of limitations insofar as it alleges independent viola-tions of Section 8 (a) (1). This argument was considered andrejected in the Board'sDecision and Order.We adhere to therationale of the Cathey Lumber case.'Moreover,certain ofthe statements found to have violated Section 8(a) (1) of theAct were made in connection with,and were related to, thediscriminatory discharge of LeFlore,who was alleged in thecharge to have been discharged in violation of Section 8 (a) (1)and (3)of the Act.Even under the Respondent's interpretationof Section 10 (b), such findings were therefore lawfully made.C. Thefindings of the BoardThe Respondent also contends that the findings of the Boardare not supported by probative evidence on the record con-sidered as a whole. We reject this contention upon the basis of2 Claycraft Company v.United Mine Workers,32 LRRM 2124; Newport News Children'sDress Company. 89 NLRB 442; Rock Hill Printing & Finishing Company, 82 NLRB 932.Compare United Tanners,Inc , 103NLRB760; Franklin Tanning Company, 104 NLRB 831SCathey Lumber Company, 86 NLRB 157, enfd.185 F. 2d 1021 (C.A. 5), set aside onanother ground,189 F. 2d 428(C A. 5). HARRIS LANGENBERG IIAT COMPANY19the discussion and findings of the Trial Examiner which theBoard has adopted."D. The scope of the Board's orderThe Respondent contends that the violations found do notjustify the scope of the Board's order.In view of the Respond-ent's discriminatory discharge of two employees,we considerthat the broad cease-and-desist order is necessary in order toeffectuate the policies of the Act.5ORDERIT IS HEREBY ORDERED that the Respondent's "Motion forReconsideration,Motion for Rehearing,and Motion to Dismiss"be, and it hereby is, denied.IT IS FURTHER ORDERED that the Decision and Order is suedherein be,and it hereby is, amended by deleting therefrom thephrase "Region 6" wherever it appears in said Decision andOrder,and that the Decision and Order,as printed,shall appearas hereby amended.4In this part of its argument,the Respondent contends that there is no evidence to supportthe Trial Examiner's finding that Wally Watkins was a supervisor.However, R.H. Osbrinkincluded Watkins'name in a list of top management personnel.5Southeastern Pipe Line Company, 104 NLRB 575, and cases cited therein.HARRIS LANGENBERG HAT COMPANYandUNITED HAT-TERS, CAP AND MILLINERY WORKERS, INTERNATIONALUNION, AFL,Petitioner.Case No.14-RC-2222. July 7, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry G.Carlson, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.The Employer's request for oral argument is herebydenied as the record and briefs,in our opinion,adequately setforth the issues and positions of the parties.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this caseto a three-member panel[Members Houston, Murdock, andStyles] .Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representcertain employees of the Employer.322615 0 - 54 - 3